PER CURIAM.
This cause having been orally argued before the Court, the briefs and record on appeal having been read and given full consideration, and the appellant having failed to demonstrate reversible error, the judgment of the lower court appealed from herein is affirmed. See Hearn v. State, Fla.1951, 55 So.2d 559; Cross v. State, Fla.App.1970, 237 So.2d 324; Ross v. State, Fla.App.1969, 226 So.2d 464; and Gaynor v. State, Fla.App.1967, 196 So.2d 19. See also State v. Owens, Fla.1970, 233 So.2d 389, and State v. Wright, Fla.1969, 224 So.2d 300.
CROSS, C. J., and OWEN and MAGER, JJ., concur.